Citation Nr: 0213561	
Decision Date: 10/03/02    Archive Date: 10/10/02

DOCKET NO.  01-08 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to a burial allowance in excess of $1,500.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from September 1955 
to October 1971.  The appellant is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2001 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  In August 2001, jurisdiction of the veteran's 
claims file was transferred to the VARO & Insurance Center in 
Philadelphia, Pennsylvania.  In December 2001, the appellant 
testified before a Decision Review Officer at the VARO & 
Insurance Center in Philadelphia, PA.  In July 2002, the 
appellant testified before the undersigned Member of the 
Board during a VideoConference Hearing.  Transcripts of both 
hearings are of record.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the appellant's claim have been obtained by 
the RO.  

2.  The veteran died on August [redacted], 2000, at a VA medical 
center.  

3.  At the time of his death, the veteran was service-
connected for arteriosclerotic heart disease with old 
myocardial infarction.  

4.  By rating decision in January 2001, the veteran's 
service-connected heart disorder was found to be a 
contributing factor in his death.  

5.  The veteran was not buried in a national cemetery.  

6.  VA has authorized/paid burial benefits in the amount of 
$1,500.  


CONCLUSION OF LAW

Entitlement to a burial allowance in excess of $1,500 is not 
warranted.  38 U.S.C.A. §§ 2302, 2303, 2304, 2307, 2308 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.1600, 3.1601, 3.1606, 
3.1610 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition, regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The Board will assume for the purpose of this decision that 
the liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the issue on appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The Board notes that the VCAA was not intended to create an 
exception to the law governing burial benefits.  The record 
reflects that the appellant has been notified of the 
requirements for the benefit sought on appeal, the evidence 
considered in deciding her claim, and the basis of the denial 
of the claim.  The appellant has been provided with the law 
on burial benefit claims.  The Board is not aware of any 
additional evidence which could be obtained to substantiate 
the appellant's claim.  In this respect, the appellant has 
submitted billing statements associated with travel, funeral, 
and burial costs.  The appellant has not otherwise submitted 
or requested that the RO obtain additional evidence, and the 
Board is not aware of any such evidence.  As such, the duty 
of the Secretary to inform the appellant of which evidence, 
if any, will be obtained by the claimant, and which evidence, 
if any, will be obtained by VA, is moot.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 186 (2002).

In sum, the facts relevant to the appellant's appeal have 
been properly developed and there is no further action which 
should be undertaken to comply with the provisions of the 
VCAA.  Therefore, the appellant will not be prejudiced as a 
result of the Board deciding this claim without first 
affording the RO an opportunity to consider the claim in 
light of the VCAA.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Therefore, the Board will 
address the merits of the appellant's claim.  

Legal Criteria

Basic entitlement to VA burial benefits is governed by 
statute and prescribed by applicable regulations of the 
Department.  The term "burial benefits" means payment of 
money toward funeral and burial expenses.  38 C.F.R. § 
3.1600(a), (b).

Under 38 U.S.C.A. § 2302(a), VA "may pay a sum not exceeding 
$300" to cover funeral and burial expenses for a deceased 
veteran who at the time of death was in receipt of 
compensation or a pension.  Additionally, irrespective of 
whether a veteran is in receipt of compensation or pension at 
death, if he or she dies in a VA facility in which he or she 
was admitted in compliance with the parameters of § 2303(a), 
VA "shall pay the actual cost (not to exceed $300) of the 
burial and funeral" expenses.  38 U.S.C.A. § 2303(a)(1).  

In December 2001, the Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 994 
(2001), was signed into law.  In particular, Section 501 of 
the Act amended 38 U.S.C.A. § 2303 and § 2307 (codified at 
38 U.S.C.A. § 2303 and § 2307 (West Supp. 2002)).  In 
particular, under 38 U.S.C.A. § 2307, as amended, if a 
veteran dies as a result of a service-connected disability or 
disabilities, the Secretary, upon the request of the 
survivors of such veteran, shall pay the burial and funeral 
expenses incurred in connection with the death of the veteran 
in the amount not to exceed $2,000.  This increase in burial 
benefit applies to deaths occurring on or after September 11, 
2001.  

Prior to the change in law, 38 U.S.C.A. § 2307 held that if a 
veteran died as a result of a service-connected disability or 
disabilities, the Secretary, upon the request of the 
survivors of such veteran, shall pay the burial and funeral 
expenses incurred in connection with the death of the veteran 
in the amount not to exceed $1,500.  38 U.S.C.A. § 2307 (West 
1991).  

Any amount paid under § 2307 is in lieu of burial benefits 
paid under § 2302 or § 2303(a)(1) and (b).  Thus, where 
nonservice-connected burial benefits have already been paid, 
and it is later determined that entitlement to service-
connected burial allowance exists, only the difference 
between the amount previously paid and the amount payable 
under § 2307 may be paid.  See VAOPGCPREC 15-95.  

Analysis

As noted above, the veteran died on August [redacted], 2000 at a VA 
Medical Center in Albuquerque, New Mexico.  His remains were 
transported to Pennsylvania, where he was laid to rest in a 
private cemetery.  

As such, because the veteran died before September 11, 2001, 
38 U.S.C.A. § 2307 as amended, allowing for burial benefits 
in the amount not to exceed $2,000, is not applicable to the 
appellant's claim.  38 U.S.C.A. § 2307 (West Supp. 2002).  

Associated with the claims folder is a copy of the funeral 
home charges assessed to the appellant by Direct Funeral 
Services, in the amount of $2220.61.  In this respect, in an 
October 2000 letter from the RO to the appellant, the 
appellant was notified that Direct Funeral Services had been 
paid a total of $1,025.  The payment was a basic burial 
allowance of $300 for a nonservice-connected death, a plot 
interment allowance of $150 for nonservice-connected death as 
a result of the burial not taking place in a national 
cemetery, and a transportation allowance of $575 as a result 
of the veteran having died while hospitalized in a VA medical 
facility.  

Thereafter, in a January 2001 rating decision, the veteran's 
service-connected heart disorder was found to be a 
contributing factor in his death.  Subsequently, in March 
2001, the RO authorized an additional burial allowance of 
$475 directly to the appellant.  This resulted in a total 
burial allowance of $1,500 having been paid.  

In this instance, the maximum burial benefits allowable under 
the law have been authorized.  The regulations, applicable to 
the appellant's claim as set forth above, provide that no 
more than $1,500 may be authorized for burial benefits.  
38 U.S.C.A. § 2307.  The Board is cognizant of the 
appellant's argument that she relied on information contained 
in a VA benefits manual to her detriment in accruing 
additional transportation expenses which she believed VA 
would pay. 

While the Board is sympathetic to the appellant's unfortunate 
additional financial expenditures, the law does not provide 
for the additional authorization of burial benefits.  The 
Board is bound in its decisions by VA regulations, 
instructions of the Secretary, and the precedent opinions of 
VA's General Counsel.  38 U.S.C.A. § 7104(c)(West 1991).  
Clearly the provisions of 38 U.S.C.A. § 2307 in effect prior 
to the change in law, and applicable to the appellant's 
claim, limit the amount to be authorized to the total amount 
of burial benefits that have already been paid.  


ORDER

Entitlement to burial benefits in excess of $1,500 is denied.  


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

